Citation Nr: 1523865	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  07-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to service-connected bilateral knee disability.

(An additional claim of entitlement to payment of agent fees is the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty in the military from July 1985 to October 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran twice testified at hearings at the RO, initially in January 2008 before a local hearing officer and more recently in August 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Transcripts of both hearings are of record.

In December 2010, so following that more recent hearing, the Board reopened this previously-denied claim of entitlement to service connection for a low back disability because there was the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board remanded this reopened claim to the Agency of Original Jurisdiction (AOJ) for necessary further development and consideration.  The claim since has continued to be denied, so it is again before the Board.


FINDING OF FACT

A low back disability, currently diagnosed as degenerative joint disease (DJD) and degenerative disc disease (DDD), was not present during the Veteran's service or until years after it had concluded and is not related to or the result of any incident of his service or caused or being permanently exacerbated by a service-connected disability, in particular his bilateral (left and right) knee disability.



CONCLUSION OF LAW

A chronic low back disability was not directly incurred in or aggravated by his active military service, may not be presumed to have been, and is not secondarily related either, meaning proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in substantiating a claim for benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  More specifically, upon receipt of a complete or substantially complete application, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) for direct service connection was furnished to the Veteran in an October 2005 letter.  He also received notice regarding the "downstream" disability-rating and effective-date elements of the claim in a more recent November 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Ideally, notice should precede an initial decision on a claim by the Agency of Original Jurisdiction (AOJ).  Pelegrini II, 18 Vet. App. at 119-120.  But even when this does not occur, or the notice provided was inadequate or incomplete, this timing error can be rectified ("cured") by providing all necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is still served, so not frustrated, inasmuch as the Veteran is still provided meaningful opportunity to participate 

effectively in the adjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  And, here, to this end, after providing the additional notice in November 2011, the RO readjudicated the claim in a March 2012 SSOC.  Therefore, the timing deficiency in the provision of the notice has been remedied.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran has not received notice to the extent his claim is predicated, instead, on secondary service connection.  But there is no pleading or allegation that this will be unduly prejudicial to his claim, meaning outcome determinative of it, i.e., more than harmless.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, he has evidenced his actual knowledge of how to substantiate a claim predicated on this alternative theory of entitlement, including in his pleadings and questioning and responses during his August 2010 Travel Board hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or representative demonstrating an awareness of what is necessary to substantiate the claim).

Further concerning the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that a presiding Veterans Law Judge (VLJ) of the Board or hearing officer has two duties to comply with a pertinent VA regulation, 38 C.F.R. § 3.103(c)(2).  The first duty is to explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ or hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the presiding VLJ - the undersigned - fully explained the issue on appeal and attempted to identify any evidence that might be missing from the record, so outstanding, which would tend to support the claim by asking the Veteran about his symptoms, treatment history, and opinions of doctors who had evaluated or treated him regarding the origins of this claimed low back disability.

VA also as mentioned is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, irrespective of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

To satisfy this additional obligation, VA obtained records of treatment reported by the Veteran, including his service treatment records (STRs), post-service private and VA clinical records, and records from the Social Security Administration (SSA).  Additionally, he was provided VA compensation examinations in April 2005, February 2008, and January 2011 for medical nexus opinions concerning the nature and etiology of his claimed low back disability, especially in terms of its purported relationship with his military service, either directly, presumptively, or secondarily owing to his service-connected bilateral knee disability.  The February 2008 and January 2011 examinations provided this necessary medical comment.

The Board also finds that VA has complied with the December 2010 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Notably, in response to the Board's remand, updated records from the Houston VA Medical Center (VAMC) were obtained and added to the claims file so they may be considered.  As well, the Veteran was provided a VA compensation examination in January 2011 accompanied by an adequate medical opinion addressing service connection on a secondary basis, which is the primary basis of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).  The case was then readjudicated in the March 2012 SSOC, so with consideration of the additional evidence and opinion obtained on remand.  Consequently, the Board finds that VA has complied with the Veterans Claims Assistance Act's (VCAA's) notification and assistance requirements, such that the Board may proceed to adjudicating this claim on its merits.  

Service Connection Claim

The Veteran contends that service connection is warranted for a chronic low back disability as it was incurred during or since his service owing to overuse injuries.  He testified in August 2010 that his duties in service required lifting, pulling, and loading heavy equipment, which in turn resulted in several back injuries.  He also contends his low back condition was aggravated by his service-connected bilateral knee disability.  In deciding this claim, the Board must address all potential theories of entitlement, so long as they are reasonably raised by the record, irrespective of whether they are expressly raised by the appellant-claimant.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct, presumptive, and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes and can be lost forever if not addressed).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - which is the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

These § 3.309(a) chronic diseases, which include DJD (i.e., arthritis) but not also DDD, also will be presumed to have been incurred in service if manifested to a compensable degree (meaning to a degree of at least 10-percent disabling) within a year after the conclusion of the Veteran's service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted a secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  But compensation in this circumstance is limited to the degree of disability over and above that existing prior to the aggravation.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Turning now to the relevant facts, the record establishes the presence of a chronic low back disability.  Throughout the claims period, VA and private clinical records document treatment for chronic low back pain and diagnoses of lumbosacral strains, DDD, and DJD.  An August 2003 magnetic resonance imaging (MRI) of the Veteran's lumbar spine verified degeneration at the L4-L5 and L5-S1 levels and a herniated disc at L4-5.  Chronic lumbar conditions were also identified by VA examiners in April 2005, February 2008, and January 2011.  So there is no disputing the Veteran has this claimed condition.  But there still has to be attribution of this condition to his military service, either directly, presumptively, or secondarily by way of a service-connected disability - in particular his bilateral knee disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In-service low back injuries are also shown.  The STRs show the Veteran was treated for complaints of back pain on several occasions.  While his back pain was often attributed to other conditions such as a urinary tract infection (UTI) and viral syndrome, in February 1990 and January 1993 he was treated for a back strain and muscle spasms.  That said, no spine abnormalities subsequently were identified on objective physical examination in June 1993 and there were no other complaints or treatment referable to his low back during his service.  So there were sometimes relevant findings during his service, but it is unclear whether those findings were suggestive of chronic (meaning permanent) disability, as opposed to acute and transitory.

Regarding the third element of service connection and this posited "nexus" between his present-day low back disability and those findings in service, the weight of the evidence is clearly against this necessary link.  Although the Veteran was treated on several occasions during his service for what was described as a back strain and muscle spasms, there are no findings of a chronic low back condition during his service.  His spine was normal during a later physical examination in June 1993, and there is no other indication of further back problems during his service suggesting the required chronicity.

The earliest documented complaints of back pain, post service, were in January 1997, nearly 21/2 years after conclusion of the Veteran's service, when an X-ray was done at the Houston VAMC and only following his involvement in an intercurrent motor vehicle accident (MVA).  The X-ray was normal and did not indicate a chronic lumbar spine disability predating that MVA and going back to his time in service.  In fact, the record does not document a chronic low back condition until August 2003, almost 10 years after his separation from service, when he was provided a lumbar MRI.  And, even then, it was in response to an intercurrent work-related injury that he reportedly had sustained earlier that same year, in January 2003.  Private orthopedic and physical therapy records clarify that he had sustained this intervening back injury while working on an oil rig in January 2003.  Additionally, since that time, he has received consistent private and VA treatment for his back pain, but he has not reported experiencing this pain during the year immediately following his discharge from active duty.  Thus, although a component of his low back disability is DJD, i.e., arthritis, as there is no lay or medical evidence of lumbar spine arthritis within a year of his separation from service, meaning by October 1995 since his service ended in October 1994, service connection for this DJD (arthritis) on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There also are no competent medical nexus opinions in support of the claim for direct service connection.  None of the Veteran's physicians have identified a link between his current low back condition and anything that occurred during his time in service, including especially any prior trauma.  Indeed, the Board sees that the Veteran never related a history of low back injuries during his service to any treating physician until after his claim for compensation was received.  Instead, he attributed his lumbar spine symptoms to MVAs in 1997 and 1998 and the 
work-related injury also already mentioned when he was struck by his supervisor aboard an oil rig in January 2003.  The fact that he has given differing accounts of what caused his low back disability, namely, events during versus since his service, tends to undermine his credibility in his attempt to link his disability to his service.  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted by and on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The record on appeal also contains a medical opinion weighing against the claim for direct service connection.  In February 2008, a VA examiner opined that the Veteran's then current lumbar strain was not associated with any prior injury sustained during his active duty service.  The Veteran's in-service injuries were characterized as overuse and lumbar strains with no identified chronic residuals.  The examiner also pointed out the Veteran had no problems with his back during the last year of active duty or after service until he sustained the first of his post-service injuries in 1997.  The examiner therefore concluded the Veteran's low back disability was more likely related to the post-service MVAs and work injury.


The Veteran has not reported experiencing continuous back pain since conclusion of his active duty service, so even during the years preceding those intercurrent injuries that have nothing to do with his service.  See again Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  He testified during his August 2010 hearing before the Board that he had injured his back several times during his military service, but has not complained of continuous back pain since that time.  The record on appeal also does not document any objective evidence of back pain until January 1997, so not until after an intercurrent event, or a chronic low back disability until 2003, following his work-related injury.  As he has not reported a continuity of symptoms since his service, or otherwise showing this to have occurred, service connection under 38 C.F.R. § 3.303(b) is not possible.  In Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011), the Court indicated the determination of whether lay evidence is competent and credible is a case-by-case determination and entirely dependent on the type of condition being claimed.  The Court also held that the Board erred in categorically rejecting lay evidence without analyzing and weighing it.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).  The mere lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan, supra.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Here, prior to the intercurrent incident in 1997, and later in 2003, there was never any mention of the Veteran having chronic consequent disability from the low back strains he had had in service.  So even he was not attributing his disability to his military service.  It was not until much later that he began making this association.

Turning next to whether service connection is warranted alternatively on a secondary basis under 38 C.F.R. § 3.310(a) or (b), this entitlement is not shown either.  The Veteran also argues that his current low back disability was caused or is being aggravated by his service-connected bilateral knee disability.  In support of this proposition, he submitted the report of a private physician's August 2010 examination of the knees and back.  Based on the Veteran's physical presentation and pending a MRI report, the private doctor found that the Veteran's back condition was likely the result of degenerative changes of the spine and knees and the use of a cane for ambulation.  In January 2009, on a medical feasibility form, another private doctor similarly opined that the Veteran's chronic knee conditions were aggravating his low back condition. 

Although these private opinions constitute competent medical evidence in support of the claim for secondary service connection, the Board finds that they are outweighed by other medical evidence in the file refuting this notion.  In particular, in compliance with the Board's December 2010 remand directive, the Veteran was provided a VA compensation examination in January 2011 for additional medical comment concerning whether his low back condition is etiologically related to his service-connected knee disabilities.  After examining the Veteran's knees and back, this VA examiner concluded there was no connection between the knee and back disorders.  This examiner found no pathology, abnormality, or disability of the knees that could support a secondary relationship between the Veteran's knees and his back.  This opinion was based on a normal physical examination of the knees, normal X-ray reports, and the presence of significant Waddell signs indicating malingering on the part of the Veteran.  Most importantly, the examiner provided the required explanatory rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Contrarily, the private opinions supporting secondary service connection do not include any explanation for the identified relationship between the Veteran's bilateral knee and back disabilities, including any description of the mechanics resulting in causation or aggravation.  The Board therefore finds that these contrary opinions are less probative than the January 2011 VA examiner's unfavorable opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons based on medical evidence in the record for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. Appl. 171 (1991)).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.  So merely having more opinions favorable to the claim is not tantamount to concluding those opinions necessarily are more probative than the one against the claim.

Finally, the Board has considered the Veteran's lay statements that his current low back disability is related to an injury during service or caused or aggravated by his service-connected knee conditions.  However, as a layman, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  

The Board realizes he is competent to report observable symptoms, such as the onset of back pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence - including in terms of its purported association with his military service, such as by way of his service-connected bilateral knee disability.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Board therefore finds that service connection for a low back disability is not warranted as directly related to service, as presumptively related, or as secondary to his service-connected bilateral knee disability.  The claim resultantly must be denied since the preponderance of the evidence is unfavorable.


ORDER

This claim of entitlement to service connection for a low back disability, including as secondary to service-connected bilateral knee disability, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


